Citation Nr: 0507451	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an extra-schedular rating for migraine 
headaches, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for hypertension with 
mild hypertensive cardiovascular disease, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of subcortical strokes.

4.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and her sister


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied a rating in excess of 
50 percent for migraines, denied a rating in excess of 10 
percent for hypertension, denied entitlement to a total 
rating based on individual unemployability, and granted 
entitlement to service connection for the residuals of 
subcortical strokes with an initial evaluation of 10 percent 
assigned.  The Board points out that the veteran withdrew her 
claim of entitlement to a higher schedular rating for 
migraines at a hearing before a decision review officer at 
the RO in April 2003, recognizing that the 50 percent rating 
assigned was the maximum evaluation available under the VA 
rating schedule.  Accordingly, the Board has characterized 
the issue on appeal with respect to migraine headaches as set 
forth on the title page of this decision.

The Board first considered this appeal in March 2004 and 
remanded all issues for additional development.  The RO 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has very frequent, completely prostrating and 
prolonged migraine attacks requiring multiple medications and 
frequent bedrest, which cause severe economic inadaptability.

3.  The veteran does not have such an exceptional or unusual 
disability picture with respect to her migraines as to render 
impractical the application of the regular schedular rating 
standards.

4.  The veteran requires multiple medications for the control 
of hypertension.  Her diastolic pressure is predominantly 
measured below 100 and her systolic pressure is predominantly 
measured to be lower than 160.

5.  The veteran maintains a metabolic equivalent (MET) rate 
above 10 and has an ejection fraction of 60 percent.

6.  The veteran experiences mild weakness in the left hand 
and slight decrease in sensation on the left side of her face 
as residuals of subcortical strokes that occurred more than 
six months prior to assignment of a 10 percent rating.

7.  The veteran has a high school education, employment 
experience as a truck driver and laundry inspector.  

8.  The veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.




CONCLUSIONS OF LAW

1.  Criteria for a referral to the Director of Compensation 
and Pension for extra-schedular consideration for assignment 
of a rating in excess of 50 percent for migraine headaches 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2004).

2.  Criteria for a rating higher than 10 percent for 
hypertension with mild hypertensive cardiovascular disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.104, Diagnostic Codes 7007 and 7101 (2004).

3.  Criteria for a rating higher than 10 percent for the 
residuals of subcortical strokes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.124a, Diagnostic Codes 8008 and 8516 (2004).

4.  Criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Migraine Headaches

The veteran's migraine headaches have been evaluated as 50 
percent disabling under 38 C.F.R. Section 4.124a, Diagnostic 
Code 8100, as they are frequent, completely prostrating, and 
productive of severe economic inadaptability.  The assigned 
rating is the highest schedular rating available and the 
veteran has limited her request for a higher rating to 
consideration of whether or not a higher rating is warranted 
on an extra-schedular basis.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." See 38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The evidence of record clearly shows that the veteran 
requires regular treatment for her migraines.  The most 
recent VA examination report, in March 2004, notes that since 
she began Botox injections for treatment of her migraines, 
their frequency had decreased from daily to every two to 
three days, and that she had debilitating headaches several 
times per week.  A VA nurse practitioner described the 
veteran's migraines, in an October 2004 statement, as 
intractable, debilitating migraines requiring multiple 
medications and frequent bedrest.  Additionally, there is no 
question whatsoever in the medical record that the veteran's 
migraines cause severe economic inadaptability; as discussed 
below, the record contains several opinions that she is 
unemployable due to migraine.  As the veteran has very 
frequent (at least weekly) completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, the Board concludes that the rating criteria 
for the maximum, 50 percent rating found at Diagnostic Code 
8100 accurately describe the disability picture presented by 
the veteran's migraine disability.  

Because the veteran's disability is accurately described by 
the schedular rating criteria, the Board does not find that 
the veteran has such an exceptional or unusual disability 
picture with respect to her migraines as to render 
impractical the application of the regular schedular rating 
standards.  Therefore, the Board finds that criteria for a 
referral to the Director of Compensation and Pension for 
extra-schedular consideration for assignment of a rating in 
excess of 50 percent for migraine headaches have not been met 
and the veteran's claim for assignment of an extraschedular 
rating must be denied.  Nonetheless, the Board fully 
acknowledges that there are medical opinions of record 
reflecting that the veteran is unemployable because of her 
migraine headaches.  The effect of the veteran's migraine 
disability on her employability is discussed below in 
considering the assignment of a total disability evaluation 
based on unemployability.  

Hypertension with Mild Hypertensive Cardiovascular Disease

The veteran's hypertension with mild hypertensive 
cardiovascular disease has been evaluated as 10 percent 
disabling under 38 C.F.R. Section 4.104, Diagnostic Code 
7101, as her hypertension requires continuous medication for 
control.  A 10 percent evaluation may also assigned under 
Diagnostic Code 7101 when there is evidence of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  A higher evaluation of 20 percent 
is not assigned unless there is evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
measured predominantly at 200 or more.

A separate rating may be assigned for hypertensive 
cardiovascular disease so long as the symptomatology for 
which a rating is based is not duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Specifically, 
the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

Assignment of a compensable evaluation for hypertensive heart 
disease requires a showing of a workload of greater than 7 
METs but not greater than 10 METs which results in dyspnea, 
fatigue, angina, dizziness, or synecope; or, the use of 
continuous medication.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7007.  Evidence of an ejection fraction less than 50 
percent will also allow for assignment of a compensable 
rating under Diagnostic Code 7007 if there is also evidence 
of left ventricular dysfunction.

The evidence of record reveals that the veteran is on 
continuous medication to control her hypertension, but does 
not take any medication specifically for a hypertensive 
cardiovascular disease or any other cardiovascular disease.  
She testified before a Decision Review Officer that 
notwithstanding her use of medication, her blood pressure 
stays high and increases the likelihood of her experiencing a 
migraine headache.  The veteran also asserts that her 
hypertension contributed to subcortical strokes.  

The medical evidence shows that the veteran underwent VA 
examination in October 2000 and had a normal cardiac 
examination.  Her blood pressure was recorded as 140/94, 
140/90, 138/86, and 132/90.  The examiner diagnosed 
hypertension only.

Upon VA examination in October 2002, the examiner reviewed 
the veteran's claims folder and noted that the veteran had no 
history of heart problems or myocardial infarction.  The 
cardiac examination was within normal limits and the 
veteran's blood pressure was recorded as 164/100, 162/100, 
and 160/92.  This examiner also diagnosed hypertension.

The veteran underwent another VA examination in March 2004 
and the examiner reviewed the claims folder, including 
results of stress testing and myocardial perfusion scan 
performed in July 2003.  The examiner reported that the 
veteran had a MET rate of 10, an ejection fraction of 60 
percent, and no ischemic changes found upon EKG; myocardial 
perfusion scan was normal.  The veteran's blood pressure at 
the time of examination was recorded as 132/82, 130/80, 
126/80, and 118/74.  There was no chest wall pain to 
palpation although the veteran complained of periodic chest 
pain.  The examiner diagnosed hypertension and atypical chest 
pain.  It was noted that there was no evidence of coronary 
artery disease, but absent a cardiac catheterization such a 
diagnosis would not be definitive.

Treatment records show that the veteran has taken many 
medications over the years in an attempt to control her 
hypertension.  She is not prescribed medication for any other 
cardiovascular disease nor is there any suggestion in the 
record that she has coronary artery disease.  The veteran's 
blood pressure has been recorded over the years with 
diastolic pressure predominantly under 100 and systolic 
pressure predominantly under 160.

Given the evidence as outlined above, the Board finds that 
the 10 percent rating currently assigned for the use of 
medication on a regular basis for hypertension is 
appropriate.  A higher rating may not be assigned on a 
schedular basis because the veteran's diastolic pressure 
remains predominantly under 100 and her systolic pressure 
under 160.  The Board also concludes that a separate, 
compensable rating under Diagnostic Code 7007, for 
hypertensive heart disease, is not for assignment because the 
veteran's MET is 10 and her ejection fraction is 60 percent.  
As such, the veteran's request for a higher rating for her 
hypertension is denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The Board has considered whether 
the case should be referred for consideration of assignment 
of an extraschedular rating for the service-connected 
disability of hypertension with mild hypertensive heart 
disease, but concludes that the evidence does not support 
such a referral.  The rating schedule provides for higher 
evaluations for both hypertension and hypertensive heart 
disease, but the veteran does not exhibit the criteria 
required for a higher rating.  Moreover, she does not present 
an exceptional or unusual disability picture; she does not 
require frequent hospitalization for this disability, nor 
does it markedly interfere with her employment.  In fact, VA 
examiners in October 2000 and October 2002 specifically 
indicated that the veteran's hypertension did not render her 
unemployable.  Consequently, application of the regular 
schedular standards is not impractical.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. Section 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
finds that the 10 percent evaluation assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and her request for a higher rating is denied.

Residuals of Subcortical Strokes

The veteran has complaints of left-sided upper extremity 
weakness as a residual of subcortical strokes that occurred 
in the late 1980's or early 1990's.  These residuals have 
been evaluated as 10 percent disabling under 38 C.F.R. 
Section 4.124a, Diagnostic Code 8008.  Diagnostic Codes 8007 
through 8009 - for embolism of, thrombosis of, or hemorrhage 
from brain vessels - are rated 100 for 6 months.  Thereafter, 
the minimum rating for residuals is 10 percent.  It is 
required for the minimum ratings for residuals under 
Diagnostic Codes 8000 through 8025 that there be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease. It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.

The evidence of record clearly shows that the veteran 
experienced a central nervous system insult well over six 
months prior to the assignment of a 10 percent rating for the 
residuals thereof.  Thus, in an effort to determine if a 
higher evaluation may be assigned for the veteran's 
complaints of left hand weakness, the Board also considered 
rating criteria for paralysis of the ulnar nerve found at 38 
C.F.R. Section 4.124a, Diagnostic Code 8516.  This diagnostic 
code allows for the assignment of a 10 percent rating when 
there is mild, incomplete paralysis of either the dominant or 
non-dominant extremity; a rating of 20 percent is assigned 
for the non-dominant extremity when there is evidence of 
moderate, incomplete paralysis.

The evidence of record shows that the veteran has complained 
periodically about left hand weakness.  She is right-hand 
dominant and asserts that her functional limitation is that 
she cannot hold anything too heavy in her left hand.  
Treatment records do not include any reference to specific 
treatment for left-sided weakness and/or any other residuals 
of subcortical strokes.

The veteran underwent VA neurologic examination in August 
2001 and was found to have decreased sensation over the left 
part of her face as well as loss of pin-prick on the left.  
Fine motor movement testing and cerebellar testing were more 
poorly done on the left.  Magnetic resonance imaging showed a 
presumed epidermoid tumor and several lacunar infarcts.  The 
examiner diagnosed subcortical strokes.

Upon VA examination in March 2004, the veteran again had 
diminished temperature sense on the left side of her face.  
Following a complete examination and review of the claims 
folder, the examiner opined that there was no significant 
disability related to the lacunar infarcts.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned for residuals of 
subcortical strokes is appropriate and no higher evaluation 
may be assigned as the record does not show the presence of 
disability that equates to a moderate, incomplete paralysis 
of the left upper extremity.  The evidence clearly shows that 
the veteran has minimal limitation due to some weakness of 
the non-dominant hand as well as a loss of temperature 
sensitivity of the left side of her face.  Absent evidence of 
a more severe disability, the veteran's request for an 
increased rating must be denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that the residuals of subcortical strokes 
have markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluation.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
Section 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board finds that the 10 percent evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran and her request for a higher 
initial rating is denied.  Additionally, there is no evidence 
to suggest the need for assignment of staged ratings.

II.  Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).

The veteran has three service-connected disabilities with a 
combined rating of 60 percent.  As such, the veteran does not 
meet the percentage threshold requirements provided in 38 
C.F.R. Section 4.16(a) for consideration of entitlement to a 
total rating based on individual unemployability.  
Nonetheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Consequently, 
38 C.F.R. § 4.16(b) specifically outlines the procedure for 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration of all cases of veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set out in Section 4.16(a).  Because the RO specifically 
determined, however, that referral was not appropriate, the 
Board finds that it has jurisdiction to determine entitlement 
to a total rating on an extra-schedular basis.

In determining entitlement to a total rating based on 
individual unemployability, the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on her 
employability must be considered.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record clearly shows that the veteran has been unable to 
work for many years due to her various disabilities.  She is 
treated for service-connected migraine headaches, 
hypertension and left-sided weakness as well as nonservice-
connected psychiatric disorders.  As pointed out above, when 
determining eligibility for a total rating for compensation 
purposes, only the veteran's service-connected disabilities 
may be considered.

The veteran has a high school education and work experience 
as a truck driver during service and as a laundry inspector 
following her discharge from service.  In September 2000, the 
veteran's last employer reported that the veteran had 
performed work duties from September 1995 to June 2000 on a 
full-time basis, but had to stop working because she missed 
work frequently due to medical appointments and treatment of 
her migraine headaches.  The veteran asserts that the primary 
reason that she is unemployable is because of her service-
connected migraine headaches as they are unpredictable and 
require bedrest to resolve.

Treatment records consistently show that the veteran has 
complaints of migraine headaches that cause complete 
exhaustion at least three times per week.  The veteran even 
reported on one occasion that she spent approximately eighty 
percent of her time in bed due to the severity of her 
headaches.  She is treated with multiple medications, 
including injections on a regular basis, but continues to 
suffer from what have been described as intractable, 
debilitating headaches.

The veteran filed her application for a total rating in 
September 2000 and in October 2000, a VA examiner opined that 
the veteran's hypertension did not prevent her from working 
and that her headaches, by themselves, did not render her 
unemployable.  Rather, the examiner indicated that the 
veteran's psychiatric diagnoses were limiting her from being 
employed more so than her migraine headaches.  VA treatment 
records show that, in November 2000, the veteran reported 
that she was seeking employment and sought grant money for 
additional schooling.  

The first evidence of unemployability due to service-
connected disabilities is dated in May 2001.  Specifically, 
the VA treatment notes contain a statement by a nurse 
practitioner that the veteran was unable to work because of 
the frequency and duration of her headaches.  A copy of a 
page containing this statement, among other items, contains 
the signature of the veteran's treating neurologist, but it 
is unclear whether he was concurring with the addendum 
containing this opinion or with another addendum concerning 
medication.  

In addition to her poorly controlled headaches, described as 
at least two severe headaches per week, the assessment in an 
October 2002 VA examination discusses the veteran's sedation 
and poor cognitive function, consider likely related less to 
her migraines than to her other disorders (e.g., mental 
health treatment), and her mild findings suggestive of 
stroke, which did not contribute to her unemployability, and 
concludes that the veteran is unemployable.

In a September 2003 addendum to a VA treatment note, a VA 
staff physician indicated that the veteran was not capable of 
employment at that time.  In October 2003, the same nurse 
practitioner who had authored the May 2001 note opined that 
the veteran's inability to predict the onset of her headaches 
coupled with the duration of each headache impeded her from 
finding gainful employment.  

In March 2004, a VA examiner, noting the frequency of the 
veteran's headaches, opined that it was unlikely that the 
veteran was employable due to the frequency of debilitating 
attacks.  And, in October 2004, her treating nurse 
practitioner again reiterated her earlier opinion that the 
severity of the veteran's illness greatly interfered with her 
ability to perform job activities.

Given the evidence as outlined above, the Board finds that it 
is at least as likely as not that the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of her service-connected disabilities - primarily her 
migraine.  This finding takes into account the veteran's 
educational and vocational attainment as well as her 
employment history.  Thus, with resolution of reasonable 
doubt in the veteran's favor, see 38 C.F.R. §§ 3.102 and 4.3, 
Board finds that the medical evidence presents an 
extraordinary disability picture for which an extra-schedular 
total rating based on individual unemployability is granted.

III.  VCAA

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)) includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 


Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in February 2001, July 2001, October 2002, and 
in March 2004.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that she was clearly notified of 
the evidence necessary to substantiate her claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had disabilities more 
severe than rated and that she was unable to secure and 
follow gainful employment due to a service-connected 
disability(ies), (2) VA would obtain relevant records from 
any Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on her 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording her physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in April 2003.  

The Board fully acknowledges the veteran's representative's 
request for additional examination to determine the severity 
of the veteran's hypertension and hypertensive cardiovascular 
disease.  The Board finds, however, that even though the VA 
examiner in March 2004 did not perform the testing requested 
by the Board in its remand, he did rely on testing performed 
only eight months prior to that examination and there is no 
evidence to suggest that the veteran's condition worsened 
between the time of the testing and the time of the 
examination.  Additionally, although the examiner stated in 
his March 2004 report that cardiac catheterization was 
required to fully determine whether the veteran had coronary 
artery disease and such testing was not performed, the Board 
finds that the evidence of record is sufficient upon which to 
render a decision at this time as entitlement to a rating for 
coronary artery disease is not before the Board and is not 
associated in any way with the veteran's claim of entitlement 
to a higher rating for hypertension and hypertensive 
cardiovascular disease.  As such, there is no need to remand 
this matter for additional development of the medical record.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  




ORDER

An extra-schedular rating higher than 50 percent for migraine 
headaches is denied.

A rating higher than 10 percent for hypertension with mild 
hypertensive cardiovascular disease is denied.

A rating higher than 10 percent for the residuals of 
subcortical strokes is denied.

A total rating based on individual unemployability is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


